Citation Nr: 1751614	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  12-26 818	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Whether the reduction of the rating for differentiated adenocarcinoma of the lung from 100 percent to 0 percent effective October 1, 2010 was proper.


REPRESENTATION

Veteran represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

K. Wysokinski, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1955 to June 1958 and from June 1960 to July 1979.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  Jurisdiction has since been transferred to the RO in in Roanoke, Virginia.  

The file indicates that the Veteran requested a hearing before Board.  The original hearing was to be rescheduled at the Veteran's request.  Unfortunately, the hearing was not rescheduled.  However, as this decision constitutes a fully favorable resolution for the Veteran, there is no prejudice from this omission.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence of record does not show actual improvement in the Veteran's differentiated adenocarcinoma disability or improvement in his ability to function under the ordinary conditions of life and work.


CONCLUSION OF LAW

The reduction of the 100 percent rating for service-connected differentiated adenocarcinoma to 0 percent was improper.  38 U.S.C.A. §§ 1155, 5107, 5112 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e) & (i), 3.321, 3.344, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, Diagnostic Code (DC) 6900-6819 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board finds that the reduction of the Veteran's differentiated adenocarcinoma rating was improper as the medical evidence of record shows that the Veteran's disability has not improved.  In a rating reduction case, VA has the burden of establishing that the disability has improved.  It is well established that VA cannot reduce a veteran's disability evaluation without first finding that the service-connected disability has improved to the point that the veteran is now better able to function under the ordinary conditions of life and work.  See Murphy v. Shinseki, 26 Vet. App. 510, 517 (2014); see also Faust v. West, 13 Vet. App. 342, 349 (2000); Brown v. Brown, 5 Vet. App. 413, 421 (1993).  

The Veteran's private medical records show that the Veteran continues to undergo regular x-ray scans and follow up for his cancer.  Specifically, private medical records from the Mayo Clinic Florida Campus show regular 4-6 month x-rays with increasing tumor growth since at least August 2008, culminating in an August 2013 Stereotactic Body Radiation Therapy (SBRT) procedure for staple line recurrence of lung cancer.  Consequently, the Veteran continues to fit the 100 percent rating criteria under Diagnostic Code 6819 which contemplates potential reduction of compensation only if there is no recurrence, and only six months after therapies such as x-ray or other procedures have been ceased.  

With respect to VA medical records, the Board assigns them little probative value as the examiner concluded that they did not have adequate information to opine as to the Veteran's cancer.  Specifically, May and June 2010 VA medical examination records include an opinion from the examiner that they could not opine as to the Veteran's cancer without a pathology report of the tumors noted in Mayo Clinic records.  This also raises the issue of whether the reduction of the Veteran's rating was procedurally proper, as DC 6819 requires that an examination be conducted prior to a rating reduction.  Presumably, this requirement contemplates that the examination be adequate for rating purposes.  However, since remaining evidence indicates that the Veteran's condition did not improve, the Board need not resolve this issue.  

This leaves only the Mayo Clinic records which, as previously indicated, show the Veteran receiving regular care for his lung cancer for the entire period on appeal.  Accordingly the Board finds that the record does not show actual improvement in the Veteran's disability, concludes that the rating reduction was improper, and restores the 100 percent rating effective October 1, 2010.  


ORDER

Subject to the law and regulations governing payment of monetary benefits, the 100 percent rating for service-connected differentiated adenocarcinoma of the lung is restored effective October 1, 2010.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


